     Case 5:16-cv-00622-BKS-DEP Document 139 Filed 06/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ELIJAH JOHNSON,
                                           Plaintiff,

                                                          SPECIAL INTERROGATORIES
                                                          Civil Action No.: 5:16-CV-0622
                                                          (BKS/DEP)
              v.


POLICE OFFICER MAURO, POLICE OFFICER
LASHOMB, and POLICE OFFICER QUONCE,
all sued herein in their capacity as individuals,

                                    Defendants.
_______________________________________________

Your answer to each question must be unanimous. Unless all of you agree that Defendants
proved the following by a preponderance of the evidence, you may not return an answer to
the the question.

1.     Did the Defendants reasonably believe and perceive that Elijah Johnson was
       uncooperative with the police after he exited his friend’s Cadillac?

       Yes _______           No_______

2.     Did the Defendants reasonably believe and perceive that Elijah Johnson withheld his
       hands in some way when Officer Mauro was trying to handcuff him?

       Yes _______           No_______

3.     Did the Defendants reasonably believe and perceive that Elijah Johnson pulled away or
       pulled his shoulder or one or more of his hands away when Officer Mauro was trying to
       handcuff him?

       Yes _______           No_______

4.     Did the Defendants reasonably believe and perceive that Elijah Johnson was using the
       position of his body in any way to avoid handcuffing?

       Yes _______           No_______




                                                                                               1
      Case 5:16-cv-00622-BKS-DEP Document 139 Filed 06/20/19 Page 2 of 3



5.     Did the Defendants reasonably believe and perceive that Elijah Johnson had only one
       handcuff or no handcuffs attached when he was on the ground with Officer Mauro?

       Yes _______           No_______

6.     Did the Defendants reasonably believe and perceive that Elijah Johnson was withholding
       his hands in any way while he was on the ground?

       Yes _______           No_______

7.     Did the Defendants stop administering strikes once Elijah Johnson was in handcuffs?

       Yes _______           No_______

8.     Did Officer Quonce observe the complete interaction between the other officers and
       Elijah Johnson after he was moved?

       Yes _______           No_______

9.     Did Officer LaShomb observe the complete interaction between the other officers and
       Elijah Johnson after he was moved?

       Yes _______           No_______

10.    Did Officer Mauro observe the complete interaction between the other officers and Elijah
       Johnson after he was moved?

       Yes _______           No_______


11.    Did the Defendants only apply force to Plaintiff with their hands and knees?

       Yes _______           No_______

12.    Was Elijah Johnson in handcuffs at the time Defendant LaShomb administered strikes to
       his body or head?

       Yes _______           No_______

13.    Was Elijah Johnson in handcuffs at the time Defendant Mauro administered strikes to his
       body or head?

       Yes _______           No_______




                                                                                               2
      Case 5:16-cv-00622-BKS-DEP Document 139 Filed 06/20/19 Page 3 of 3



14.    Did Officer Quonce use any force against Plaintiff other than dragging him and securing
       his hand?

       Yes _______           No_______



15.    Was the force used by Defendants consistent with their training regarding the appropriate
       use of force in a given situation?

       Yes _______           No_______


The Foreperson should sign and date this Special Interrogatories form and inform the
Court Security Officer that the form has been completed.

Foreperson:                                                Date:




                                                                                                 3
